Appeal from a judgment rendered in the County Court of Sullivan County, sentencing the defendant-appellant to a term of two and one-half years to three years for the crime of attempted robbery in •the third degree. The principal contention of the defendant is that, under section 2193 of the Penal Law, he is entitled to credit for time served under a prior conviction of the crimes of robbery and grand larceny, which was subsequently set aside and for which he was ultimately given a suspended sentence. The contention is without merit. The provision in section 2193 for credit for “time spent by a person convicted of a crime in a prisión or jail prior to his conviction and before sentence ” obviously refers to time so spent upon the charge of the crime for which the conviction in question was had. Judgment of conviction unanimously affirmed. Present — Bergan, J. P., Coon, Halpern, Zeller and Gibson, JJ.